 In the Matter of WILSON & CO.,INC.andUNITED PACKINGHOUSEWORKERS OF AMERICA,C. I. O.Case No. 13-R-3567.-Decided May 29, 1946Mr. John L.Cockrill,of Chicago,Ill., for the Company.Mr. R. R. Martinez,of Chicago,Ill., for the Union.Mr. Jerome J. Dick,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United PackinghouseWorkers ofAmerica, C. I. 0., herein called the Union, alleging that a question affect-ing commerce had arisen concerning the representation of employees ofWilson & Co., Inc., Chicago, Illinois, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Josef L. Hektoen, Trial Examiner. The hear-ing was held at Chicago, Illinois, on April 30, 1946. The Company andtheUnion appeared and participated.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues. The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.At the hearing the Company moved to dismiss the petition.For reasons stated in Section IV,infra,thismotion is denied. All partieswere afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYWilson & Co., Inc., is a Delaware corporation with its principal officeand place of business at Chicago, Illinois. The Company operates 8 meatpacking plants in as many States and about 90 branch houses throughouttheUnited States.The Company's packinghouse at Union Stockyards68 N. L. R. B., No. 53.416 WILSON & CO., INC.417in Chicago, Illinois, is the only plant involved in this proceeding. At thisplant the Company purchases, assembles, and slaughters livestock; andprocesses,manufactures, and distributes various meat products and by-products thereof.The Company purchases and slaughters about40,000,000 pounds of livestock monthly at its Chicago plant. This live-stock is purchased principally through commission men doing businessinChicago.Approximately 18 percent of the hogs, 17 percent of thesheep, 6 percent of the calves, and 2 percent of the cattle slaughteredare purchased by the Company directly from sources outside the Stateof Illinois.About 86 percent of the products at the Chicago plant isshipped to sources outside the State of Illinois.The Company admits that it is engaged in commerce within the mean-ing of the National Labor Relations Act.IT.THE ORGANIZATION INVOLVEDUnited PackinghouseWorkers of Americaisa labor organizationaffiliatedwith the Congress of Industrial Organizations,admitting tomembership employees of the Company.IIITHE QUESTIONCONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees until theUnion has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union seeks a unit composed of all schochtim employed at theCompany's Chicago plant.The Company contends that the schochtimdo not comprise an appropriate unit because they are independent con-tractors and not "employees" within the meaning of the Act.The schochtim, whose qualifications are passed upon by a Board ofRabbis, slaughter and examine animals in accordance with the Jewishcode. If meat products are acceptable under the Jewish law, a certifica-tion in the form of a tag is attached thereto, and the Company can thenmarket them as kosher products. The Company deals with the Boardof Rabbis with respect to certain conditions surrounding the employmentof the schochtim. But the schochtim are paid a salary by the Company,punch a time clock, and are covered by a company insurance plan whichbenefits all employees. In addition, social security and withholding taxesare deducted by the Company from their salaries. Although the ritualpursuant to which the schochtim perform their duties is necessarily out-side the Company's control, it is clear from the foregoing facts that the 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany stands in the position of their employer.We find, therefore,that the schochtim are "employees" of the Company within the meaningof the Act.1Moreover, their special training, skills, and common in-terestsimpel the conclusion that they constitute an appropriate unit.2We find that all schochtim employed by the Company at its Chicagoplant, excluding all supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among employees in theappropriate unit who were employed during the pay-roll period im-mediately preceding the date of the Direction of Election herein, subjectto thelimitationsand additions set forth in the Direction.0DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations - Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining withWilson & Co., Inc.,Chicago, Illinois, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Directorfor the Thirteenth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Sections 10 and 11,of said Rules and Regulations, among employees in the unit found ap-propriate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, including em-ployees who did not work during said pay-roll period because they wereillor on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire to berepresented by United Packinghouse Workers of America, C. I. 0., forthe purposes of collective bargaining.'SeeMatterof Swift &Company, 57N. L. R. B.1411;MatterofNew York ButchersDressed Meat Company, Divisionof Armour &Company,56 N. L.R. B. 1066.a SeeMatter ofSwift& Company,supra,Matterof New YorkButchers Dressed Meat Com-pany,Division of Armour&Company, supra